Opinion issued September 28, 2017




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00624-CR
                               NO. 01-17-00625-CR
                            ———————————
                   IN RE ARTHUR DAVID LOWE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Arthur David Lowe, has filed a petition for a writ of mandamus

seeking to compel the respondent district judge to rule on his pro se “Motion for

Judgment Nunc Pro Tunc” filed in his two underlying criminal proceedings.1




1
      The underlying cases are The State of Texas v. Arthur David Lowe, Cause Nos.
      659154 & 659156, in the 339th District Court, Harris County, Texas, the Honorable
      Maria T. Jackson presiding.
Relator’s petition states that the respondent already granted his motion in 2014, but

he seeks to compel respondent to orally pronounce re-sentence in his presence.

       We deny the petition for a writ of mandamus.2 See TEX. R. APP. P. 52.8(a),

(d).

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




2
       This Court previously dismissed for want of jurisdiction relator’s pro se mandamus
       petition challenging the same nunc pro tunc judgments. See In re Arthur David
       Lowe, Nos. 01-16-00208-CR & 01-16-00209-CR, 2016 WL 3220437, at *1 (Tex.
       App.—Houston [1st Dist.] June 9, 2016, orig. proceeding) (per curiam) (mem. op.,
       not designated for publication). Relator previously raised the same claim in this
       petition in a pro se motion for leave to file a writ of mandamus, which the Court of
       Criminal Appeals denied without a written order. See In re Arthur David Lowe,
       WR-25,679-31 (Tex. Crim. App. May 3, 2017).
                                            2